Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of response to restriction and election dated 11/22/22 is acknowledged.
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 11/22/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of groups I-III would partially overlap, easing the burden on the Office.  Upon further consideration and based on applicant’s arguments, the Restriction Requirement has been withdrawn and all the claims have been examined. 

Drawings

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 11 recites “about 3% or more” of polyol, which is indefinite because absent the upper limit for the amount of polyol the claim allows for 100% polyol. It is unclear from the claim as to what is the maximum amount of polyol allowed in order for other components of claim 1 (claim 11 depends from claim 1) to be present. It Instant claim 20 recites a kit comprising “a first container” comprising components a) to e). While the term “first” implies that a second or additional containers in the kit, claim 20 is silent regarding any additional container. It is vague and unclear from the limitation “a first container” as to how many more containers or if any additional containers are present in the kit. If applicants intend to claim only one container, it is suggested that the claim is amended to “a container” instead of “a first container”. Clarification and corrected is requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3527264 (cited on IDS dated 7/11/22, full translation attached herewith) (referred to as EP).
Instant claims recite a composition comprising:(a) at least one polyol comprising a heterocyclic moiety; (b) at least one nonionic polysaccharide thickening agent; (c) at least one linear or branched C3-Cs polyol chosen from diols and triols: (d) at least one cationic surfactant; and (e) at least one emulsifier chosen from fatty alcohols, esters, or combinations thereof.

	EP teaches a hair care composition (see Table II starting [0027]) comprising  0.574% anhydroxylitol (instant polyol comprising a heterocyclic moiety), 0.675% xanthan gum (instant thickening agent), 1.02% hexylene glycol, 0.049% butylene glycol, 0.015% pentylene glycol (instant claimed component c)), 0.144% stearamidopropyl dimethylamine (meets instant cationic surfactant based on the instant specification [0046]) and 0.13% of caprylic/capric triglycerides (instant emulsifier according instant specification [0012]. Thus, EP reference teaches claims 1, 3-5, 9-10, 12-13, 17, 19 and 20. For claims 6-8, EP teaches 0.546% xylitol in the above composition. For claims 17 and 19, EP teaches applying the composition, for facilitating disentangling and/or shaping of hairstyles [0020]. The composition of table II is a shampoo composition and EP does not teach multiple containers. Hence, EP3527264 anticipate instant claims.

Claim(s) s 1, 3-5, 9-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20090078095 as evidenced by Emalex HC-60 (Nihon Emulsion Co., Ltd)
KR20090078095 teaches a hair setting composition wherein example 7 (of Table 2) include 2% polyquaternium-11, 2% maltitol, 2% dipropylene glycol, 0.5% Emalex HC-60 (which is an emulsifier as evidenced by Emalex HC-60 product Information sheet- see characteristics and Applications), and 0.8% hydroxyethylcellulose (thickener according to the instant specification ([0036]). KR20090078095 teaches applying the above composition to hair for hair style sustainability and curl retention (see table 3). The composition of Table 2 is a shampoo composition and the reference does not teach multiple containers. For claim 15, KR describes that the composition is applied and to the hair tresses and after drying, the hair length was measured for curlability. Because KR does not include a washing step before drying, the composition of KR meets a leave-on composition. Hence, KR20090078095 anticipate instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20090078095 (cited on IDS dated 7/11/22, full translation attached herewith), in view of US 20020013481 to Schonrock and US 2018/0353401 to Wossene et al (Wossene) and Bis-Diglyceryl Polyacyladipate-2 product sheet (2014).
KR20090078095, discussed above, fails to teach a vegetable oil (claims 2 and 18), amount of oil (claim 15) the amount of polyol (claim 11) and the emulsifier of claim 14. 
	Schonrock teaches a cosmetic composition comprising an active ingredient combinations of flavones, flavanones or flavonoids and ascorbic acid and/or ascorbyl compounds, for treating skin and hair (abstract, 0093-0094]. Particularly, Schonrock teaches hair composition that can be protected from UV damage and in the form of shampoos, hair waving, coloring/bleaching, hair styling compositions [0142].
Schonrock teaches that the composition is advantageously in the form of emulsions [0094] and comprise fats, oils, waxes and other fatty substances, and also water and emulsifier [0102]. For oils, Schonrock teaches several oils including vegetable oils such as castor oil [0105]. The emulsion oily phase further includes fatty acid esters or fatty alcohol esters [0110], advantageously caprylic/capric triglyceride. The aqueous phase includes alcohol diols and polyols such as those claimed in the instant claim 10, and thickeners such as xanthan gum, alginate or cellulose (0118). Schonrock exemplifies hair treatment composition comprising 3% Bis-diglyceryl polyacryladipate-2, 4% behenyl alcohol, 3% butylene glycol, 5% cetrimonium chloride.
	Wossene teaches a hair straightening or hair styling composition comprising at least one hydroxyketone or dihydroxy ketone or combination thereof, 2) at least one organic or inorganic base, 3) one functional polymer, 4) one diol, polyol, sugar or combinations thereof, one reducing agent and one carrier (abstract). The compositions are in the form of hair straightening, shampoos, spray, hair styling compositions [0017 & 0070]. For application, Wossene teaches applying the composition to hair, leaving the treated hair for 15-30 minutes, hot drying the treated hair, ironing the hair and allowing the hair tresses to remain so as to style the hair [0019]. Wossene teaches the claimed diols such as propanediol, butane diol, pentane diol and hexane diol; polyols such as glycerol, erythritol, mannitol, maltitol, sorbitol [0016] for moisturizing [0061], which meet the instant polyols (of instant claims 4, 7 and 10). For functional polymers, Wossene teaches the instant disclosed guar gum, alginate, cellulose etc [0050]. Wossene teaches humectants such as oils [0064], structuring agents such as fatty alcohols [0069]. Further, Wossene teaches that the hair styling composition include suitable excipients such as vegetable oils or animal oils or mineral oils [0060]. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of KR20090078095, containing maltitol, dipropylene glycol, thickener and cationic surfactant, to prepare the composition in the form of an emulsion by further including an oil  phase comprising a suitable amount of oils, such as vegetable oils because while Wossene teaches inclusion of oils as suitable carriers or vehicles [0029], Schonrock teaches that it is advantageous to prepare the hair treatment compositions, for instance hair styling compositions, in the form of emulsions comprising natural oils, including castor oils or other oil sources such as coconut oil, peanut oil etc. Schrock and Wossene, further suggests the claimed polyols, thickeners, surfactants and emulsifiers in the hair treatment compositions, and thus constituting analogous teachings of KR20090078095. One of an ordinary skill in the art would have further employed 3% Bis-diglyceryl polyacryladipate-2, and 3% butylene glycol, in the composition of KR20090078095 because Bis-diglyceryl polyacryladipate-2 is an emulsifier according to Bis-Diglyceryl Polyacyladipate-2 product sheet (2014). And Schonrock teaches including diols and polyols as being advantageous for preparing hair treatment composition. A skilled artisan would have therefore expected that preparing oil emulsion compositions of KR20090078095 with suitable amounts of oils, 3% butylene glycol and 3% Bis-diglyceryl polyacryladipate-2 would have provided advantages in hair treatment. 



Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of EP3527264 (cited on IDS dated 7/11/22, full translation attached herewith) (referred to as EP) in view of US 20020013481 to and US 2018/0353401 to Wossene et al (Wossene) and Bis-Diglyceryl Polyacyladipate-2 product sheet (2014).
EP3527264, discussed above, fails to teach a vegetable oil (claims 2 and 18), amount of oil (claim 15) the amount of polyol (claim 11) and the emulsifier of claim 14. 
Schonrock teaches a cosmetic composition comprising an active ingredient combinations of flavones, flavanones or flavonoids and ascorbic acid and/or ascorbyl compounds, for treating skin and hair (abstract, 0093-0094]. Particularly, Schonrock teaches hair composition that can be protected from UV damage and in the form of shampoos, hair waving, coloring/bleaching, hair styling compositions [0142]. Schonrock teaches that the composition is advantageously in the form of emulsions [0094] and comprise fats, oils, waxes and other fatty substances, and also water and emulsifier [0102]. For oils, Schonrock teaches several oils including vegetable oils such as castor oil [0105]. The emulsion oily phase further include fatty acid esters or fatty alcohol esters [0110], advantageously caprylic/capric triglyceride. The aqueous phase includes alcohol diols and polyols such as those claimed in the instant claim 10, and thickeners such as xanthan gum, alginate or cellulose (0118). Schonrock exemplifies hair treatment composition comprising 3% Bis-diglyceryl polyacryladipate-2, 4% behenyl alcohol, 3% butylene glycol, 5% cetrimonium chloride.
Wossene teaches a hair straightening or hair styling composition comprising at least one hydroxyketone or dihydroxy ketone or combination thereof, 2) at least one organic or inorganic base, 3) one functional polymer, 4) one diol, polyol, sugar or combinations thereof, one reducing agent and one carrier (abstract). The compositions are in the form of hair straightening, shampoos, spray, hair styling compositions [0017 & 0070]. For application, Wossene teaches applying the composition to hair, leaving the treated hair for 15-30 minutes, hot drying the treated hair, ironing the hair and allowing the hair tresses to remain so as to style the hair [0019]. Wossene teaches the claimed diols such as propanediol, butane diol, pentane diol and hexane diol; polyols such as glycerol, erythritol, mannitol, maltitol, sorbitol [0016] for moisturizing [0061], which meet the instant polyols (of instant claims 4, 7 and 10). For functional polymers, Wossene teaches the instant disclosed guar gum, alginate, cellulose etc [0050]. Wossene teaches humectants such as oils [0064], structuring agents such as fatty alcohols [0069]. Further, Wossene teaches that the hair styling composition include suitable excipients such as vegetable oils or animal oils or mineral oils [0060]. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of EP3527264, containing maltitol, dipropylene glycol, thickener and cationic surfactant, to prepare the composition in the form of an emulsion by further including an oil  phase comprising a suitable amount of oils, such as vegetable oils because while Wossene teaches inclusion of oils as suitable carriers or vehicles [0029], Schonrock teaches that it is advantageous to prepare the hair treatment compositions, for instance hair styling compositions, in the form of emulsions comprising natural oils, including castor oils or other oil sources such as coconut oil, peanut oil etc. Schrock and Wossene, further suggests the claimed polyols, thickeners, surfactants and emulsifiers in the hair treatment compositions, and thus constituting analogous teachings of EP3527264. One of an ordinary skill in the art would have further employed 3% Bis-diglyceryl polyacryladipate-2, and 3% butylene glycol, in the composition of EP3527264 because Bis-diglyceryl polyacryladipate-2 is an emulsifier according to Bis-Diglyceryl Polyacyladipate-2 product sheet (2014). And Schonrock teaches including diols and polyols as being advantageous for preparing hair treatment composition. A skilled artisan would have therefore expected that preparing oil emulsion compositions of EP3527264 with suitable amounts of oils, 3% butylene glycol and 3% Bis-diglyceryl polyacryladipate-2 would have provided advantages in hair treatment. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611